                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:20 CV 23 WCM

ALINE DUNCAN DUPRE,                     )
                                        )
               Plaintiff,               )
                                        )        MEMORANDUM OPINION
v.                                      )               AND
                                        )              ORDER
ANDREW M. SAUL,                         )
Commissioner of the Social              )
Security Administration,                )
                                        )
           Defendant.                   )
_______________________________         )

         This matter is before the Court on the parties’ cross motions for summary

judgment.1 Docs. 13 & 15.

    I.   Procedural Background

         On November 20, 2015, Plaintiff filed applications for disability

insurance benefits and supplemental security income.                     Transcript of

Administrative Record (“AR”) pp. 259-275.            Plaintiff originally alleged a

disability onset date of June 8, 2015, but later amended her alleged onset date

to October 18, 2015. AR pp. 259, 266, 364-365 & 15.

         Following   denial   of   Plaintiff’s   claims   on   initial    review   and

reconsideration, a hearing was conducted in Greenville, South Carolina, where


1The parties have consented to the disposition of this matter by a United States
Magistrate Judge. Docs. 9 & 10.

                                            1

          Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 1 of 11
Plaintiff appeared and testified. AR pp. 33-65.

      On December 5, 2018, the Administrative Law Judge (“ALJ”) issued an

unfavorable decision. AR pp. 12-32. The Appeals Council denied Plaintiff’s

request for review of that decision and on January 23, 2020, Plaintiff timely

filed the instant action. AR pp. 1-6; Doc. 1. Accordingly, the ALJ’s decision is

the Commissioner’s final decision for purposes of judicial review. See 20 C.F.R.

§ 404.981.

II.   The Five-Step Process

      A claimant has the burden of proving that he or she suffers from a

disability, which is defined as a medically determinable physical or mental

impairment lasting at least 12 months that prevents the claimant from

engaging in substantial gainful activity. 20 C.F.R. §§ 404.1505; 416.905. The

regulations require the Commissioner to evaluate each claim for benefits using

a five-step sequential analysis. 20 C.F.R. §§ 404.1520; 416.920. In this process,

the Commissioner considers each of the following: (1) whether the claimant has

engaged in substantial gainful employment; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment is sufficiently

severe to meet or exceed the severity of one or more of the impairments listed

in Appendix I of 20 C.F.R. Part 404, Subpart P; (4) whether the claimant can

perform his or her past relevant work; and (5) whether the claimant is able to

perform any other work considering his or her age, education, and residual

                                       2

       Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 2 of 11
 functional capacity (“RFC”). 20 C.F.R. §§ 404.1520, 416.920; Mastro v. Apfel,

 270 F.3d 171, 177 (4th Cir. 2001); Johnson v. Barnhart, 434 F.3d 650, 653 n.1

 (4th Cir. 2005) (per curiam).

       The burden rests on the claimant through the first four steps to prove

 disability. Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). If the claimant

 is successful at these steps, then the burden shifts to the Commissioner to

 prove at step five that the claimant can perform other work. Mascio v. Colvin,

 780 F.3d 632, 635 (4th Cir. 2015); Monroe, 826 F.3d at 180.

III.   The ALJ’s Decision

       The ALJ determined that Plaintiff had the severe impairments of

 asthma, obesity, affective disorder, and anxiety disorder, and that Plaintiff had

 moderate limitations in the areas of (1) understanding, remembering, or

 applying information; (2) interacting with others; (3) concentrating, persisting,

 or maintaining pace; and (4) adapting or managing herself. AR pp. 17 & 19-

 20.

       The ALJ found that Plaintiff had the RFC to perform medium work with

 certain physical and environmental restrictions, and was

             limited to simple, routine, and repetitive tasks,
             performed in a work environment free of fast paced
             production requirements, involving only simple, work-
             related decisions and with few, if any, workplace
             changes. The claimant is capable of learning simple
             vocational tasks and completing them at an adequate
             pace or persistence in a vocational setting. The

                                        3

        Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 3 of 11
              claimant can perform simple tasks for two-hour blocks
              of time with normal rest breaks during an eight-hour
              workday. The clamant can have only occasional
              interaction with the public and coworkers.

              AR p. 20.

      Applying this RFC, the ALJ found that there were jobs that existed in

significant numbers in the national economy that Plaintiff could perform and

therefore that Plaintiff was not disabled from her amended alleged onset date

(October 18, 2015) through the date of his decision (December 5, 2018). AR pp.

25-26.

IV.   Standard of Review

      Under 42 U.S.C. § 405(g), judicial review of a final decision of the

Commissioner denying disability benefits is limited to two inquiries: (1)

whether substantial evidence exists in the record as a whole to support the

Commissioner’s findings, and (2) whether the Commissioner’s final decision

applies the proper legal standards. Hines v. Barnhart, 453 F.3d 559, 561 (4th

Cir. 2006) (quoting Mastro, 270 F.3d at 176). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal

quotation marks omitted). It is more than a scintilla but less than a

preponderance of evidence. Id.

      When a federal district court reviews the Commissioner’s decision, it



                                       4

         Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 4 of 11
does not “re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the [Commissioner].” Id. Accordingly, the

issue before the Court is not whether Plaintiff was disabled but, rather,

whether the Commissioner’s decision that she was not disabled is supported

by substantial evidence in the record and based on the correct application of

the law. Id.

   V. Analysis

      Plaintiff argues that the ALJ did not account adequately for her

moderate limitations in concentration, persistence, and pace when developing

her RFC. Additionally, Plaintiff contends that the ALJ improperly rejected

testimony of Plaintiff and her father, as well as the limitations outlined in an

Adult Third-Party Function Report completed by Plaintiff’s husband.

         1. Plaintiff’s Concentration, Persistence, and Pace Limitations

      An ALJ that finds a plaintiff has moderate limitations in concentration,

persistence, or pace is not automatically required to include a corresponding

limitation in the RFC. Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020).

Rather, under the Mascio standard, the ALJ has two (2) options. He may

include a limitation in the RFC that accounts for the claimant’s limitations in

concentration, persistence, or pace, see e.g., Chesterfield v. Saul, 1:19-cv-90-

MR, 2020 WL 249453, at * 3 (W.D.N.C. Jan. 15, 2020) (citing Davis v. Saul,

No. 3:18-CV-00367-MR, 2019 WL 4233553, at *3 (W.D.N.C. Sept. 5, 2019)

                                       5

      Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 5 of 11
(Reidinger, J.) (citing Williams v. Berryhill, No. 1:16-CV-00064-MR, 2017 WL

927256, at *6 (W.D.N.C. Mar. 8, 2017) (Reidinger, J.))(finding that an RFC

limited to simple, routine tasks or unskilled work in a low stress or non-

production environment, without more, does not adequately account for

moderate limitations in concentration, persistence, and pace)), or, in the

alternative, he may explain the decision not to limit Plaintiff's RFC further.

Shinaberry, 952 F.3d at 121 (explaining that Mascio did not impose a

categorical rule requiring a specific RFC regarding concentration, persistence,

or pace and stating that an ALJ could explain why such a limitation was not

necessary); Rivera v. Berryhill, No. 3:17-CV-00376-GCM, 2019 WL 355536, at

*2 (W.D.N.C. Jan. 29, 2019).

      Here, the ALJ found that Plaintiff was limited to “simple, routine, and

repetitive tasks,” “free of fast paced production requirements, involving only

simple, work-related decisions and with few, if any, workplace changes.” AR

p. 20. Additionally, the ALJ found that Plaintiff was “capable of learning

simple vocational tasks and completing them at an adequate pace or

persistence in a vocational setting” and that Plaintiff could “perform simple

tasks for two-hour blocks of time with normal rest breaks during an eight-hour

workday.” Id. Finally, the ALJ found that Plaintiff could have “only occasional

interaction with the public and coworkers.” Id. Therefore, the ALJ included

specific findings in Plaintiff’s RFC regarding her ability not only to understand

                                       6

      Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 6 of 11
and apply information, but also to stay on task, adapt to changes in the

workplace, and to interact with others.

      The ALJ afforded “significant weight” to the opinions of the state agency

consultants, Dr. April Strobel-Nuss and Dr. Darolyn Hilts, see AR pp. 74-77 &

88-91 (Dr. Strobel-Nuss); 107-110 & 124-27 (Dr. Hilts), and these opinions

provide substantial evidence for Plaintiff’s RFC. As the ALJ correctly noted,

both Dr. Strobel-Nuss and Dr. Hilts found that Plaintiff was capable of

performing simple, routine, repetitive tasks in a low stress, stable work

environment with limited contact with coworkers, supervisors, and the public.

See AR p. 23 (citing AR pp. 74-77, 88-91, 107-110, & 124-27).

      When considering Plaintiff’s ability to concentrate, persist, and maintain

pace, Dr. Strobel-Nuss concluded that Plaintiff could “sustain concentration to

carry out simple two-step tasks,” AR pp. 75 & 89, and Dr. Hilts opined that

Plaintiff was able to “perform simple tasks in a low stress setting.” AR pp. 108

& 125. Both consultants further found that Plaintiff could “understand and

remember simple, two-step instructions,” “accept direction from supervisors

and interact appropriately with coworkers in brief intervals,” and could “cope

with common workplace changes involved in the performance of simple tasks.”

AR pp. 75-76, 89-90, 108-109, 125-26.

      Plaintiff asserts that her RFC “does not adequately account for the

moderate limitations in understanding, remembering or applying information,

                                        7

      Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 7 of 11
moderate limitation in interacting with others, moderate limitation in

concentrating, persisting, or maintaining pace and moderate limitation in

adapting or managing one’s self.” Doc. 14, p. 19. However, Plaintiff’s RFC

includes findings regarding Plaintiff’s ability to stay on task, understand and

apply information, adapt, and interact with others, such that “[t]he court is not

left to guess” at the foundations for these findings. Pegg v. Berryhill, No. 1:16-

cv-383-MOC, 2017 WL 3595487, at * 3 (W.D.N.C. Aug. 21, 2017); see also

Finney v. Berryhill, No. 5:16-cv-188-MR, 2018 WL 1175229, at * 5 (W.D.N.C.

March 6, 2018) (“where the ALJ cites specific evidence in the record that

supports claimant’s ability to work despite her moderate difficulties in

concentration, persistence or pace, including specific facts about the claimant’s

activities of daily living and relevant medical testimony and evidence, this

satisfies the requirements of Mascio.”) (citing Williamson v. Colvin, No. 5:15-

cv-70-GCM, 2016 WL 4992101 (W.D.N.C. Sept. 16, 2016), aff’d, Williamson v.

Berryhill, 692 F. App’x. 738 (4th Cir. 2017)); Del Vecchio v. Colvin, No.

1:14cv116-RLV, 2015 WL 5023857, at * 6 (W.D.N.C. Aug. 25, 2015) (ALJ’s

explicit reliance on non-examining state agency consultant’s mental functional

capacity assessment adequately explained “why Plaintiff’s limitations in

concentration, persistence, or pace did not translate into any additional

restrictions….”).



                                        8

       Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 8 of 11
      Plaintiff does not explain what specific limitations should have been

included in her RFC but contends generally that the psychological evidence

reflects “serious continuing vocational limitations.” Doc. 14, p. 21. However,

such an assertion is insufficient to demonstrate that the ALJ erred.         See

Plummer v. Astrue, No. 5:11CV006-RLV-DSC, 2011 WL 7938431, at *5

(W.D.N.C. Sept. 26, 2011) (“The claimant bears the burden of providing

evidence establishing the degree to which her impairments limit her RFC.”),

report and recommendation adopted, No. 5:11-CV-00006-RLV, 2012 WL

1858844 (W.D.N.C. May 22, 2012), aff’d, 487 Fed. App’x 795 (4th Cir. 2012).

         2. Hearing Testimony and the Third-Party Report

      Plaintiff additionally argues that her testimony, her father’s testimony,

and a Third-Party Function Report completed by Plaintiff’s husband, “were not

given appropriate consideration” by the ALJ. Doc. 14, p. 24. Plaintiff relies on

her own testimony that she is unable to be around people, her father’s

testimony that she sometimes “couldn’t really function at all” and is easily (and

disproportionally) upset by people, and her husband’s assertions in a Third-

Party Report that Plaintiff has problems getting along with people, including

authority figures. See Doc. 14, pp. 23-24 (citing AR pp. 46, 50, 54, 56, 318-19).

      In his December 5, 2018 Decision, the ALJ noted Plaintiff’s testimony

that she did not like being around people, had no patience, and that she would

“sometimes scream at people in public” but found that Plaintiff’s statements

                                       9

      Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 9 of 11
concerning the limiting effects of her symptoms were “not entirely consistent

with the medical evidence and the other evidence in the record.” AR p. 21. The

ALJ also assigned “some weight” to her father’s testimony and her husband’s

report. AR p. 24.

      As discussed above, Plaintiff’s RFC included limitations regarding her

ability to interact with others. See AR p. 20 (limiting Plaintiff to occasional

interaction with the public and coworkers). In developing that RFC, the ALJ

noted that Plaintiff had reported pleasant interactions with others. See AR p.

23 (citing AR pp. 550 & 540 wherein Plaintiff reported she met a new friend in

November 2017 and had lunch with a friend in May 2018); see also AR p. 24

(“The claimant was consistently polite and cooperative during appointments,

was able to use public transportation, and reported several positive social

interactions during the relevant period, including [having] lunch with a new

friend in May 2018.”). The ALJ also assigned “significant weight” to the state

agency consultant’s opinions that Plaintiff was able to work in an environment

with limited contact with coworkers, supervisors, and the public. AR p. 23.

      Plaintiff asserts that “[t]he limitation of functioning described in the

testimony…and in the written function report both are vocationally

significant, and should have been included in ALJ’s Peace’s analysis of the

Plaintiff’s functional capacity.” Doc. 14, p. 24. However, the ALJ did discuss

this testimony and the Third-Party Report and further included limitations in

                                      10

      Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 10 of 11
Plaintiff’s RFC regarding her ability to interact with others that were

supported by substantial evidence.

     IT IS THEREFORE ORDERED that Plaintiff’s motion for summary

judgment (Doc. 13) is DENIED and the Commissioner’s motion for summary

judgment (Doc. 15) is GRANTED.



                                     Signed: August 27, 2020




                                     11

      Case 1:20-cv-00023-WCM Document 17 Filed 08/27/20 Page 11 of 11
